Title: To George Washington from Benjamin Pitfield, 19 May 1789
From: Pitfield, Benjamin
To: Washington, George



Philadelphia 19th May 1789

The Petition of Benjamin Pitfield, of the City of Philadelphia, humbly Sheweth.
That your Excellencies Petitioner hath been very unfortunate in Trade for some Years past, and by a series of unavoidable Losses, is now reduced to a State of Indigence, and not Able to Support his Family; unless he can Obtain some Assistance, he therefore is Emboldened to Apply to your Excellencies well known Goodness and Humanity, humbly Soliciting that your Excellency in your abundant Goodness will be pleased to Confer upon him, some small Office, under Government (either in the Customs or otherwise) whereby he may be Enabled to keep his Family from Want.
If he is so happy as to meet your Excellencies Approbation, any small Office that your Excellency may in your Goodness please to Confer upon him, he will execute with the utmost Integrity; and the Favour be always acknowledged with the sincerest Gratitude, both by him and by his, at present, helpless Family. For Proof of his Candour and Integrity he humbly beggs leave to Refer, to The Honourable William Patterson and Elias Boudinott, Esqrs.
He humbly hopes that your Excellency will take his Case into Consideration, and be Pleased to grant him, any thing, that Your Excellency in your abundant Goodness shall think Proper; and Your Excellencies Petitioner, as in Duty bounden, will ever Pray &c.

Benjamin Pitfield

